ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 26, 1971 (244 So.2d 539) reversing the final decree of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 1, 1971 (257 So.2d 42) and mandate dated February 15, 1972 now lodged in this court, quashed this court’s judgment and remanded the cause with instructions to reinstate the order of the trial court.
Now, therefore, It is Ordered that the mandate of this court issued in this cause on March 12, 1971 is withdrawn, the judgment of this court filed January 26, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final decree of the circuit' court appealed from herein is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules), 32 F.S.A.